 


109 HRES 206 IH: Recognizing the 100th anniversary of Garner, North Carolina.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 206 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Etheridge (for himself, Mr. Miller of North Carolina, Mr. Price of North Carolina, Mr. Coble, Mr. Watt, Mr. McIntyre, Mr. Jones of North Carolina, Mr. Butterfield, and Mr. McHenry) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Recognizing the 100th anniversary of Garner, North Carolina. 
 
Whereas, in 2005, Garner, North Carolina, will celebrate the 100th anniversary of its founding; 
Whereas history shows that there were settlers in the area before the Revolutionary War, including documentation of a church in the Panther Branch Township in 1756; 
Whereas, in 1905, community leaders applied to the North Carolina General Assembly for a town charter, which was granted on April 16th, 1905; 
Whereas the first business in Garner is said to have been a wood shop owned by Henry Fort, an African-American cabinet maker whose work is still in use in many local homes; 
Whereas Garner has grown to become a dynamic, thriving community; and 
Whereas, on April 16, 2005, Garner will celebrate its achievements and culture with a Centennial Day Celebration: Now, therefore, be it 
 
That the House of Representatives recognizes the 100th anniversary of Garner, North Carolina. 
 
